Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Response to Arguments
Applicant’s arguments with respect to claims 22 and 32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to claim 36 have been fully considered and are persuasive.  The 35 U.S.C. rejection of claims 36-41 have been withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 22, 25-29, 42, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Cadima (US 20130025582 A1), hereinafter Cadima, in view of Clark (US 1301906 A), hereinafter Clark.

Regarding claims 22, 42, and 43, Cadima discloses a gas oven, comprising: 
an oven cavity (“the oven 8 includes an oven cavity 20” paragraph [0028] and “combustion chamber 38” paragraph [0029]) including an exhaust vent (“exhaust vent 48” paragraph [0032]); 
a broil gas burner disposed proximate at top of the oven cavity (“An upper gas burner, or broil burner 40 is disposed at the top of the oven cavity 20 for use during broiling operations of the oven 8” paragraph [0030]); 
a bake gas burner disposed proximate a bottom of the oven cavity (“a bake burner 36 which is located in a combustion chamber 38” paragraph [0029]); 
a movable damper in fluid communication with the exhaust vent, the damper capable of being moved to restrict or enhance air flow through the exhaust vent (“Referring to FIG. 11, in one embodiment, the damper system 50 comprises an electromechanical damper system 90. The electromechanical damper system 90 generally comprises a solenoid/motor-drive damper system that can move the damper plate 94 to restrict and open the vent opening” paragraph [0058]); 
an actuator operatively secured to the movable damper for providing motion thereto (“Referring to FIG. 11, in one embodiment, the damper system 50 comprises an electromechanical damper system 90. The electromechanical damper system 90 generally comprises a solenoid/motor-drive damper system that can move the damper plate 94 to restrict and open the vent opening” paragraph [0058]); and 
a controller having a processor and concomitant data memory (“controller 68 generally comprises an analog or digital circuit, and can include one or more processors or microcontrollers that are configured to execute a software algorithm” paragraph [0050]), the controller having a plurality of inputs and outputs for receiving and providing electrical signals to a plurality of electrical components of the gas oven, wherein the controller provides an output to the actuator representative of a desired damper position for a desired oven operating characteristic (“controller 68 could also include providing suitable warnings or fault indications to the user to indicate the condition” paragraph [0049] and “The position sensor 66 is configured to determine a position of the damper member 94 when heat is called for in the oven cavity 20. The controller 68 can be configured to direct the damper actuator 92 to move the damper member 94 from an open position, where the vent opening 52 is substantially not restricted, to a closed position where the vent opening 52 is substantially restricted, as well as any position between the two” paragraph [0061] and “the controller 68 is configured to monitor a temperature signal provided by the temperature sensor 96. When a pre-determined temperature is reached, the controller 68 can engage the damper actuator 92 to regulate the position of damper plate 94” paragraph [0065]), and wherein the controller is further configured to, during a cycle using one of the broil gas burner and the bake gas burner: 
control the output to the actuator to place the damper in a first predetermined open position to aid in starting the one of the broil gas burner and the bake gas burner (“In the pre-heat stage of the oven cavity 20, also referred to as cold start combustion, the damper member 94 can be positioned so that the vent opening 52 is fully open” paragraph [0062]); 
after starting the one of the broil gas burner and the bake gas burner, control the output to the actuator to place the damper in a second predetermined open position that is more restricted to air flow than the first predetermined open position (“Once the oven cavity 20 is heated to a pre-determined temperature, the controller 68 can be configured to command the damper actuator 92 to at least partially close the vent opening 52 by positioning or extending the damper member 94 into the opening 52. In this manner, the damper system 90 can electronically control the damper member 64 to restrict the venting once the oven cavity 20 reaches the desired operating temperature in order to improve steady state efficiency” paragraph [0063]); and 
after turning off the one of the broil gas burner and the bake gas burner during the cycle, control the output to the actuator to place the damper in a third predetermined open position that is more restricted to air flow than the second predetermined open position to reduce heat loss through the exhaust vent (“The damper member 94 can be configured to substantially close off the vent opening 52 when the gas supply to the oven 8 is off” paragraph [0063]).

    PNG
    media_image1.png
    688
    428
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    413
    665
    media_image2.png
    Greyscale

Cadima does not disclose wherein the one of the broil gas burner and the bake gas burner is controlled by a variable valve, and the controller is further configured to determine a position of the variable valve within a range of positions and generate an output to the actuator based at least in part on the determined position of the variable valve, wherein the controller is configured to generate the output to the actuator based at least in part on the determined position of the variable valve to optimize oven efficiency when the variable valve is in the determined position, wherein the controller is configured to control a cycle time of the gas oven at least in part by controlling an on time for the gas oven based at least in part on controlling the position of the variable valve and controlling an off time for the gas oven at least in part on generating the output to the actuator.

However, Clark teaches wherein the one of the broil gas burner and the bake gas burner is controlled by a variable valve, and the controller is further configured to determine a position of the variable valve within a range of positions and generate an output to the actuator based at least in part on the determined position of the variable valve, wherein the controller is configured to generate the output to the actuator based at least in part on the determined position of the variable valve to optimize oven efficiency when the variable valve is in the determined position, wherein the controller is configured to control a cycle time of the gas oven at least in part by controlling an on time for the gas oven based at least in part on controlling the position of the variable valve and controlling an off time for the gas oven at least in part on generating the output to the actuator (“The oven damper, the air controlling door, and the gas valve may be controlled in any suitable way but I prefer to connect them all together so that they will move in unison so that the amount of gas, the amount of air, and the effective size of the discharge outlet for the combustion products will vary one with the other so that there will always be maintained the proper relation between them and, whenever the gas is turned off, the oven will be sealed against the entrance of air thereto or its escape therefrom” page 2, line 40).

    PNG
    media_image3.png
    567
    624
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    222
    550
    media_image4.png
    Greyscale

In view of Clark’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the one of the broil gas burner and the bake gas burner is controlled by a variable valve, and the controller is further configured to determine a position of the variable valve within a range of positions and generate an output to the actuator based at least in part on the determined position of the variable valve, wherein the controller is configured to generate the output to the actuator based at least in part on the determined position of the variable valve to optimize oven efficiency when the variable valve is in the determined position, wherein the controller is configured to control a cycle time of the gas oven at least in part by controlling an on time for the gas oven based at least in part on controlling the position of the variable valve and controlling an off time for the gas oven at least in part on generating the output to the actuator as is taught in Clark, in the gas oven disclosed by Cadima because Clark states that this will always maintain the amount of gas and the effective size of the discharge outlet for the combustion products in the proper relation. Therefore, including the teachings of Clark will ensure the proper relation of gas flow to exhaust outlet size in Cadima.

Regarding claim 25, Cadima, as modified by Clark, discloses the gas oven of claim 22, wherein the damper comprises an articulating damper that is capable of extension and retraction into and out of the exhaust vent (“The damper actuator 92 can be configured to move the damper member or plate 94 in the directions generally indicated by arrow D” paragraph [0059]).

Regarding claim 26, Cadima, as modified by Clark, discloses the gas oven of claim 22, wherein the controller is configured to control the output to the actuator to place the damper in the second predetermined open position based upon a desired temperature set point (“When a pre-determined temperature is reached, the controller 68 can engage the damper actuator 92 to regulate the position of damper plate 94” paragraph [0065]).

Regarding claim 27, Cadima, as modified by Clark, discloses the gas oven of claim 22, wherein the first predetermined open position is a maximum open position (“In the pre-heat stage of the oven cavity 20, also referred to as cold start combustion, the damper member 94 can be positioned so that the vent opening 52 is fully open” paragraph [0062]).

Regarding claim 28, Cadima, as modified by Clark, discloses the gas oven of claim 22, wherein the third predetermined open position is a minimum open position (“the vent opening 52 can be configured to have a sufficient opening when the damper member 94 is in the closed position to provide sufficient venting airflow” paragraph [0061] and “The damper member 94 can be configured to substantially close off the vent opening 52 when the gas supply to the oven 8 is off” paragraph [0063]).

Regarding claim 29, Cadima, as modified by Clark, discloses the gas oven of claim 22, wherein the cycle is a convection cycle (“The controller can be configured to control vent size in response to temperature sensor 96 when the oven is operating in a broiler mode and in response to the second temperature sensor when operating in a bake mode” paragraph [0064]).

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Cadima, in view of Clark, and further in view of Stroeer (DE 4228913 A1), hereinafter Stroeer.

Regarding claims 23 and 24, Cadima, as modified by Clark, discloses the gas oven of claim 22.

Cadima, as modified by Clark, does not disclose wherein the damper comprises at least one rotatable plate that is capable of rotation around a central axis, wherein the damper comprises a plurality of louvers that are capable of rotation around a central axis.

However, Stroeer teaches wherein the damper comprises at least one rotatable plate that is capable of rotation around a central axis, wherein the damper comprises a plurality of louvers that are capable of rotation around a central axis (“Flat slides 36 (FIG. 4), one or more flaps 37 adjustable about horizontal axes (FIGS. 5 and 8)” paragraph [0019] of the translation).

    PNG
    media_image5.png
    301
    335
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    237
    376
    media_image6.png
    Greyscale

	Cadima, as modified by Clark, does not disclose the claimed type of damper. Stroeer teaches the claimed type of damper and suggests that a sliding damper and rotational louvers are interchangeable. The substitution of one known element (the sliding damper of Cadima) for another (the rotating louvers or Stroeer) would have been obvious to one having ordinary skill in the art at the time of the invention, since the substitution of the rotating louvers taught in Stroeer would have yielded predictable results, namely, means for selectively blocking exhaust (Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 86 USPQ2d 1110 (Fed. Cir. 2008).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Cadima, in view of Clark, and further in view of Sauter (US 20040020917 A1), hereinafter Sauter.

Regarding claim 30, Cadima, as modified by Clark, discloses the gas oven of claim 22. 

Cadima, as modified by Clark, does not disclose wherein the cycle is a self-clean cycle.

However, Sauter teaches wherein the cycle is a self-clean cycle (“As also known in the art and shown in this figure, control panel 28 of range 2 includes a first row of control buttons generally indicated at 51 which are generally used to establish an operational mode for upper oven 8. Although not separately labeled, first row 51 preferably includes cancel, bake, broil, cleaning mode, toasting, warming mode” paragraph [0015]). 

In view of Sauter’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include a self-clean cycle as is taught in Sauter, in the gas oven disclosed by Cadima because a self-clean cycle improves the cleanliness of the appliance.

Claims 32, 44, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Cadima, in view of Clark, in view of Livchak (US 20110284091 A1), hereinafter Livchak, and further in view of Sauter.

Regarding claims 32, 44, and 45, Cadima discloses a gas oven, comprising: 
an oven cavity (“the oven 8 includes an oven cavity 20” paragraph [0028] and “combustion chamber 38” paragraph [0029]) including an exhaust vent (“exhaust vent 48” paragraph [0032]); 
a temperature sensor positioned in the exhaust vent and having an output representative of exhaust gas temperature (“a second temperature sensor could be provided to sense the ambient temperature in the oven cavity, or the temperature of the flue gases to enable control of vent size for warm-up operation and broiler operation” paragraph [0064]); 
a broil gas burner disposed proximate at top of the oven cavity (“An upper gas burner, or broil burner 40 is disposed at the top of the oven cavity 20 for use during broiling operations of the oven 8” paragraph [0030]); 
a bake gas burner disposed proximate a bottom of the oven cavity (“a bake burner 36 which is located in a combustion chamber 38” paragraph [0029]); 
a movable damper in fluid communication with the exhaust vent, the damper capable of being moved to restrict or enhance air flow through the exhaust vent (“Referring to FIG. 11, in one embodiment, the damper system 50 comprises an electromechanical damper system 90. The electromechanical damper system 90 generally comprises a solenoid/motor-drive damper system that can move the damper plate 94 to restrict and open the vent opening” paragraph [0058]); 
an actuator operatively secured to the movable damper for providing motion thereto (“Referring to FIG. 11, in one embodiment, the damper system 50 comprises an electromechanical damper system 90. The electromechanical damper system 90 generally comprises a solenoid/motor-drive damper system that can move the damper plate 94 to restrict and open the vent opening” paragraph [0058]); and 
a controller having a processor and concomitant data memory (“controller 68 generally comprises an analog or digital circuit, and can include one or more processors or microcontrollers that are configured to execute a software algorithm” paragraph [0050]), the controller having a plurality of inputs and outputs for receiving and providing electrical signals to a plurality of electrical components of the gas oven, wherein the controller provides an output to the actuator representative of a desired damper position for a desired oven operating characteristic (“controller 68 could also include providing suitable warnings or fault indications to the user to indicate the condition” paragraph [0049] and “The position sensor 66 is configured to determine a position of the damper member 94 when heat is called for in the oven cavity 20. The controller 68 can be configured to direct the damper actuator 92 to move the damper member 94 from an open position, where the vent opening 52 is substantially not restricted, to a closed position where the vent opening 52 is substantially restricted, as well as any position between the two” paragraph [0061] and “the controller 68 is configured to monitor a temperature signal provided by the temperature sensor 96. When a pre-determined temperature is reached, the controller 68 can engage the damper actuator 92 to regulate the position of damper plate 94” paragraph [0065]), and wherein the controller is further configured to, during a cycle using one of the broil gas burner and the bake gas burner, actuate the damper responsive to the output of the temperature sensor, wherein the controller is configured to actuate the damper to a predetermined position for a determined operation, and wherein a plurality of operations from which the controller determines the determined operation include a preheat operation (“a second temperature sensor could be provided to sense the ambient temperature in the oven cavity, or the temperature of the flue gases to enable control of vent size for warm-up operation and broiler operation” paragraph [0064]), a bake operation (“The controller can be configured to control vent size… in response to the second temperature sensor when operating in a bake mode” paragraph [0064]), and a broil operation (“a second temperature sensor could be provided to sense the ambient temperature in the oven cavity, or the temperature of the flue gases to enable control of vent size for warm-up operation and broiler operation” paragraph [0064]).

Cadima does not disclose: 
wherein the one of the broil gas burner and the bake gas burner is controlled by a variable valve, and the controller is further configured to determine a position of the variable valve within a range of positions and generate an output to the actuator based at least in part on the determined position of the variable valve, wherein the controller is configured to generate the output to the actuator based at least in part on the determined position of the variable valve to optimize oven efficiency, wherein the controller is configured to control a cycle time of the gas oven at least in part by controlling an on time for the gas oven based at least in part on controlling the position of the variable valve and controlling an off time for the gas oven at least in part on generating the output to the actuator; or 
wherein the controller is configured to determine an operation being performed by the gas oven from among a plurality of operations responsive to the output of the temperature sensor, or a warm operation.

However, Clark teaches wherein the one of the broil gas burner and the bake gas burner is controlled by a variable valve, and the controller is further configured to determine a position of the variable valve within a range of positions and generate an output to the actuator based at least in part on the determined position of the variable valve, wherein the controller is configured to generate the output to the actuator based at least in part on the determined position of the variable valve to optimize oven efficiency, wherein the controller is configured to control a cycle time of the gas oven at least in part by controlling an on time for the gas oven based at least in part on controlling the position of the variable valve and controlling an off time for the gas oven at least in part on generating the output to the actuator (“The oven damper, the air controlling door, and the gas valve may be controlled in any suitable way but I prefer to connect them all together so that they will move in unison so that the amount of gas, the amount of air, and the effective size of the discharge outlet for the combustion products will vary one with the other so that there will always be maintained the proper relation between them and, whenever the gas is turned off, the oven will be sealed against the entrance of air thereto or its escape therefrom” page 2, line 40).

In view of Clark’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the one of the broil gas burner and the bake gas burner is controlled by a variable valve, and the controller is further configured to determine a position of the variable valve within a range of positions and generate an output to the actuator based at least in part on the determined position of the variable valve, wherein the controller is configured to generate the output to the actuator based at least in part on the determined position of the variable valve to optimize oven efficiency, wherein the controller is configured to control a cycle time of the gas oven at least in part by controlling an on time for the gas oven based at least in part on controlling the position of the variable valve and controlling an off time for the gas oven at least in part on generating the output to the actuator as is taught in Clark, in the gas oven disclosed by Cadima because Clark states that this will always maintain the amount of gas and the effective size of the discharge outlet for the combustion products in the proper relation. Therefore, including the teachings of Clark will ensure the proper relation of gas flow to exhaust outlet size in Cadima.

Cadima, as modified by Clark, does not disclose wherein the controller is configured to determine an operation being performed by the gas oven from among a plurality of operations responsive to the output of the temperature sensor, or a warm operation.

However, Livchak teaches wherein the controller is configured to determine an operation being performed by the gas oven from among a plurality of operations responsive to the output of the temperature sensor (“exhaust air flow is controlled by turning the fan on or off, or by changing the fan speed and the damper position based on the determined appliance status” paragraph [0007] and “at least one temperature sensor attached to the exhaust hood for measuring the temperature of the exhaust air, and a control module to determine a status of the cooking appliance based on the measured radiant temperature and exhaust air temperature, and to control an exhaust air flow rate based on said appliance status” paragraph [0013]).

In view of Livchak’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the controller is configured to determine an operation being performed by the gas oven from among a plurality of operations responsive to the output of the temperature sensor as is taught in Livchak, in the gas oven disclosed by Cadima because determining the mode of operation provides the controller with additional information which is useful in control.

Cadima, as modified by Clark and Livchak, does not explicitly disclose a warm operation (The examiner notes that the bake operation is ostensibly adjustable and that a lower setting may effectively be a warming operation).

However, Sauter teaches a warm operation (“As also known in the art and shown in this figure, control panel 28 of range 2 includes a first row of control buttons generally indicated at 51 which are generally used to establish an operational mode for upper oven 8. Although not separately labeled, first row 51 preferably includes cancel, bake, broil, cleaning mode, toasting, warming mode” paragraph [0015]). 

In view of Sauter’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include a warm operation as is taught in Sauter, in the gas oven disclosed by Cadima because additional modes expands the usefulness of the appliance.
Allowable Subject Matter
Claims 36-41 are allowed.
The following is an examiner’s statement of reasons for allowance: 
None of the prior art of record teaches or suggests a gas oven with all of the limitations of independent claim 36, particularly the limitations directed to carbon dioxide and carbon monoxide sensors as set forth in the claim. Therefore, these limitations, when combined with every other limitation of the claim, distinguish the claim from the prior art. Claims 37-41 are allowable at least because they depend from allowable independent claim 36.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hines (US 9638428 B1) 

    PNG
    media_image7.png
    612
    445
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    480
    477
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    654
    443
    media_image9.png
    Greyscale

Whipple (US 6943322 B1) “There are two key components associated with the design of oven ventilation systems. The primary concern is the build-up of gases which include carbon monoxide (CO) and carbon dioxide (CO.sub.2) within the oven. If the gases are evacuated from the oven too quickly, the efficiency of the cooking process, as well as oven pre-heat time, will be reduced. On the other hand, if the gases are evacuated too slowly, a large smoke cloud could pour forth into the kitchen after completion of a closed door cooking process and, in particular, a broil operation. Thus, the ventilation system must be designed to handle the dissipation of the smoke cloud, as well as to promote overall oven efficiency” column 1, line 25
Phillips (US 20120272946 A1) 

    PNG
    media_image10.png
    520
    412
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    570
    459
    media_image11.png
    Greyscale

Seidel (US 4240397 A) 

    PNG
    media_image12.png
    552
    393
    media_image12.png
    Greyscale

Kemp (US 3951335 A) 

    PNG
    media_image13.png
    291
    381
    media_image13.png
    Greyscale


Berlik (US 4114589 A) 

    PNG
    media_image14.png
    474
    296
    media_image14.png
    Greyscale

Hurko (US 3624742 A) 

    PNG
    media_image15.png
    480
    345
    media_image15.png
    Greyscale


Meckley (US 3423568 A) 

    PNG
    media_image16.png
    703
    409
    media_image16.png
    Greyscale

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309. The examiner can normally be reached Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOGAN P JONES/Examiner, Art Unit 3762

/JORGE A PEREIRO/Primary Examiner, Art Unit 3799